Citation Nr: 0119351	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected thrombophlebitis of 
the right leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from October 1953 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the RO 
which denied the veteran's claim for an increased rating for 
his service-connected thrombophlebitis of the right leg.  


FINDING OF FACT

The veteran's service connected thrombophlebitis of the right 
leg is manifested by complaints of swelling, relieved by 
elevation, and some edema, without eczema, stasis 
pigmentation, ulceration, or subcutaneous induration.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected thrombophlebitis of the right leg are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 38 
C.F.R. §§ 4.3, 4.7, 4.104, Part 4, including Diagnostic Code 
7121 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection was established for thrombophlebitis of 
the right leg by a decision of the Board in April 1962.  The 
RO implemented the Board's decision by rating action in May 
1962, and assigned a 10 percent evaluation for the right leg 
disability, effective from April 12, 1960 and a 
noncompensable evaluation effective from November 1, 1961.  
By rating action in June 1963, the RO assigned an increased 
rating to 10 percent, effective from June 10, 1963.  By 
rating action in August 1967, the RO assigned a 100 percent 
evaluation for the right leg disability under the provisions 
of 38 C.F.R. § 4.29 from June 5, 1967, and a 10 percent 
evaluation from July 1, 1967.  The 10 percent evaluation has 
remained in effect ever since.  

VA outpatient records from August 1999 to April 2000 show the 
veteran was seen various complaints, including pain and 
numbness in his left foot and the great toe.  In January 
2000, he reported bilateral ankle edema which progressed 
during the daytime but which was gone the following morning.  
In April 2000, it was indicated that he was taking Lasix for 
hypertension.

On VA vascular examination in August 2000, the veteran 
reported that he had no recurrence of thrombophlebitis in his 
right leg for many years, and that he had not required any 
anticoagulation since then.  He reported continuing chronic 
edema, tingling in the right great toe, and a dull pain in 
the right calf.  He also reported that he had some type of 
testing via a private provider, which the examiner indicated 
was probably an EMG, regarding the tingling in the right 
great toe.  The veteran was advised to obtain these reports 
and to send them to the RO.  The examiner noted that the 
veteran had chronic edema of the right calf, which the 
veteran reported resolved overnight.  The veteran wore TED 
hose to the level of the knees, bilaterally, and was 
reportedly on Lasix for his lower extremity edema.  The 
veteran reported a dull pain in the right calf that was 
present about 30 percent of the time, or when ascending or 
descending stairs.  The veteran reported that he could walk 
approximately 1 mile and could stand for about 2 hours 
without any problems.  Ascending stairs was more problematic 
than descending and caused some calf pain.  The veteran 
estimated that he could walk up 3 to 4 flights of stairs, and 
that if he sat for 3 to 4 hours, he developed pain and 
numbness in his right leg.  While sleeping at night, he has 
numbness in the right leg from the buttock and traversing the 
posterior portions of the leg to the level of the right foot.  

On examination, the veteran was able to ambulate the entire 
length of the hallway before and after the examination, 
approximately 200 feet, without distress, significant 
alteration in his gait, or use of assistive devises.  
Ambulation, when viewed from the anterior and posterior, 
revealed a toe-out gait with no favoring of either lower 
extremity.  The veteran was able to demonstrate tandem gait 
without difficulty.  There was no tenderness of the right 
calf, and sensation with microfilament testing was intact.  
There was no hair growth on either lower extremity.  There 
was pitting edema to the level of the mid calf, bilaterally; 
right greater than the left.  There was no edema or erythema 
of the right calf.  There was scaling of the feet, 
hyperkeratotic and mycotic nails, and toes were down going, 
bilaterally.  Distal pulses were not palpable, bilaterally, 
due to edema.  The examiner noted that additional testing, 
including ABI's and Doppler imaging were ordered.  The 
diagnoses included normal ankle brachial indexes, greater 
than 1.0, bilaterally, and negative Doppler imaging for 
venous disease.  [The record indicates that the examiner's 
diagnoses was rendered after the additional tests were 
completed as it included information from the test results.]  

ABI's and Doppler imaging in September 2000 showed normal 
venous flow of the common and superficial femoral, popliteal, 
posterior tibial, and greater saphenous arteries.  There was 
no evidence of resistance to the deep venous flow in the 
right leg.  Dorsalis pedis and posterior tibial arteries of 
the right leg were normal.  

Increased Ratings - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

In the instant case, the Board is satisfied that the duty to 
assist in the development of the veteran's claims either 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) or the prior regulations 
pertaining to duty to assist as set forth in 38 U.S.C.A. 
§ 5107 has been complied with.  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  The RO obtained all relevant records 
identified by the veteran.  Additionally, a comprehensive VA 
vascular examination was conducted, including non-evasive 
vascular studies, and copies of those reports were associated 
with the file.  The record is complete and the Board is 
satisfied that the VA has complied with its duty to assist 
the veteran.  

The Board notes that the veteran indicated that he had 
additional testing described as EMG studies, by a private 
provider.  He was advised to obtain these records and to 
forward them to the RO.  The veteran has not complied with 
the request for the additional information.  However, an EMG 
study would not provide any pertinent information relating to 
the vascular system, which is the underlying nature of the 
service-connected disability.  Therefore, as a comprehensive 
vascular examination was undertaken and provides sufficiently 
detailed clinical and diagnostic information necessary to 
evaluate the service-connected disability, the Board finds 
that no useful purpose would be served by remanding the 
appeal to attempt to obtain the private medical report.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  38 C.F.R. § 4.7 provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Analysis

The veteran is currently assigned a 10 percent evaluation for 
thrombophlebitis of the right leg under the provisions of 
Diagnostic Code (DC) 7121, which provide as follows:  

7121  Post-phlebitic syndrome of any etiology:
  With the following findings attributed to the effects of 
varicose veins: 

    Massive board-like edema with constant pain at 
rest...........................   100
    Persistent edema or subcutaneous induration, stasis 
      pigmentation or eczema, and persistent 
ulceration............................    60
    Persistent edema and stasis pigmentation or eczema, 
      with or without intermittent 
ulceration..............................................    40
    Persistent edema, incompletely relieved by elevation of
      extremity, with or without beginning stasis 
pigmentation 
      or 
eczema...............................................................
.......................    20
    Intermittent edema of extremity or aching and fatigue in 
      leg after prolonged standing or walking, with symptoms 
      relieved by elevation of extremity or compression 
hosiery..................    10
    Asymptomatic palpable or visible varicose 
veins...............................      0

Under these criteria, the veteran's right leg 
thrombophlebitis is no more than 10 percent disabling.  
Neither the outpatient records nor the August 2000 VA 
examination report show chronic discoloration or persistent 
edema of the right leg which is not relieved with elevation.  
There is no evidence of lower extremity ulcers.  The 
veteran's reports of resolved swelling with elevation of the 
right leg are in keeping with the criteria for a 10 percent 
evaluation.  Furthermore, there have not been any findings of 
eczema, stasis dermatitis, subcutaneous induration, or 
constant pain at rest.  Accordingly, there is no basis for 
the assignment of a rating higher than 10 percent.  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for service-connected thrombophlebitis of the right leg is 
denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

